Title: From Tench Tilghman to Timothy Pickering, 10 February 1781
From: Tilghman, Tench
To: Pickering, Timothy


                        
                            Dear Sir
                            Head Quarters 10th Feby 1781.
                        
                        By a Resolve of Congress of the 10th of Novemr last (with which I believe you were furnished) the Commander
                            in Chief is directed to cause Returns to be made to the Board of War "of all Horses both public and private property kept
                            in Camp at the public expence and also of those removed, noting at what places kept and on what business employed." The
                            General wishes you to furnish this Return that he may transmit it. I am with great Respect Yr most obt Servt
                        
                            Tench Tilghman 
                            A.D.C.
                        
                        
                            Be pleased also to make the Return of Boats called for in General Orders, some time ago.
                        

                    